DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to the set of claims received on 10/14/2019. Claims 1-24 are currently pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the base arm" in line 14.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kidd et al. (US Patent Publication 2010/0298845), hereinafter “Kidd”.
Regarding claim 1, Kidd discloses a surgical system (50, figure 1) comprising:
a passive end effector (56, Figure 7) including
a base (60, Figure 6) capable of attaching to an end effector coupler of a robot arm positioned by a surgical robot (Fig. 1; note how the base can attach to other devices like it is connected to controller 62), the base including a base arm (72, Figure 7) extending away from the end effector coupler,
a rotational disk (78, Figure 7) capable of rotatably connecting to the base arm (paragraph 0055 describes how the rotational disk pivots relative to the articulated arm), the rotational disk rotating about a first location (see the annotated figure below) on the rotational disk relative to the base arm, and
a saw attachment (82, Figure 7) capable of rotatably connecting to the rotational disk (paragraph 0055 describes how the attachment is rotatably mounted to the rotational disk, 78), the saw attachment rotating about a second location (see the annotated figure 
Examiner Note: The end effector coupler of a robot arm, surgical robot, surgical saw and saw blade are not positively recited in claim 1, therefore the prior art of record does not need to specifically disclose those components and its particulars. 


    PNG
    media_image1.png
    480
    601
    media_image1.png
    Greyscale


Regarding claim 24, Kidd discloses a robotic surgical system (50, figure 1) comprising:
an end effector (56, Figure 7) capable of attaching to an end effector coupler of a robot arm positioned by a surgical robot (Fig. 1; note how the base can attach to other devices like it is connected to controller 62),
a rotational link (78, Figure 7) rotatably connected to the end effector at a first rotation axis (paragraph 0055 describes how the rotational disk pivots relative to the articulated arm), and
.

    PNG
    media_image2.png
    480
    601
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 2-9, 14-19 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kidd et al. (US Patent Publication 2010/0298845), hereinafter “Kidd” in view Gilhooley et al. (US Patent Publication 2019/0083191), hereinafter “Gilhooley”.
Regarding claim 2, Kidd  discloses the the system of Claim 1.
Kid fails to discloses the system further comprising:
a tracking system capable of determining a pose of an anatomical structure to be cut by the saw blade and to determine the range of movement of the saw blade along arcuate paths within the cutting plane while connected to the saw attachment,
wherein the surgical robot includes,
a robot base
the robot arm is capable of rotatably connecting to the robot base and capable of positioning the passive end effector, 
at least one motor operatively connected to move the robot arm relative to the robot base, 

generate steering information based on comparison of the pose of the target plane and the determined range of movement of the saw blade along arcuate paths within the cutting plane, the steering information indicating where the passive end effector needs to be moved to position the cutting plane of the saw blade to be aligned with the target plane and so the saw blade is within the range of movement from the anatomical structure to be cut.
However, Gilhooley discloses a tracking system (13, Figure 1, paragraph 0032) capable of determining a pose of an anatomical structure to be cut by the saw blade and to determine the range of movement of the saw blade along arcuate paths within the cutting plane while connected to the saw attachment (the tracking system’s navigation capable of determining the path and manipulating the cutting tool),
wherein the surgical robot (a robotic cutting system 10 is capable of tracking and moving a cutting tool) includes
a robot base,
the robot arm is capable of rotatably connecting to the robot base and capable of positioning the passive end effector (as best seen Fig 1. the robotic arm 20 connects to base 22), 
at least one motor operatively connected to move the robot arm relative to the robot base (paragraph 0030 describes motors can control the robotic arm), 

generate steering information based on comparison of the pose of the target plane and the determined range of movement of the saw blade along arcuate paths within the cutting plane, the steering information indicating where the passive end effector needs to be moved to position the cutting plane of the saw blade to be aligned with the target plane and so the saw blade is within the range of movement from the anatomical structure to be cut (i.e., by way of the navigation system the device can generate steering information to direct the saw blade).
Examiner Note: Since the surgical robot is not positively recited in the claim 1, the prior art of record does not need to specifically disclose the surgical robot’s components, i.e. the robot base, the robot arm, motor, controller and their particulars. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to construct the invention of Kidd with the tracking system of Gilhooley in order to track movement of various objects in the operating room (paragraph 0032).
Regarding claim 3, the modified Kidd’s surgical system discloses the system of Claim 2, the at least one controller capable of being further configured to control movement of the at least one motor based on the steering information to reposition the passive end effector so the cutting plane of the saw blade becomes aligned with the 
Examiner Note: Since the controller is not positively recited in claim 2, the prior art of record does not need to specifically disclose the controller and its particulars. 
Regarding claim 4, the modified Kidd’s surgical system discloses the system of Claim 2, the at least one controller capable of providing the steering information to a display device for display to guide operator movement of the passive end effector so the cutting plane of the saw blade becomes aligned with the target plane and so the saw blade becomes positioned a distance from the anatomical structure to be cut that is within the range of movement of the saw blade provided by rotation of the rotational disk (i.e., the controller 32 and the system’s navigation system 13 can provide information regarding the cutting tool by showing the movement of the saw via a display 18 shown in Fig. 1 of Gilhooley).
Examiner Note: Since the controller is not positively recited in the claim 2, the prior art of record does not need to specifically disclose the controller and its particulars. 
Regarding claim 5, the modified Kidd’s surgical system discloses the system of Claim 4, the at least one controller capable of generating the steering information for display on a head-mounted display device having a see-through display screen which displays the steering information as an overlay on the anatomical structure to be cut to guide operator movement of the passive end effector so the cutting plane of the saw 
Examiner Note: Since the controller is not positively recited in the claim 4, the prior art of record does not need to specifically disclose the controller and its particulars. 
Regarding claim 6, the modified Kidd’s surgical system discloses the system of Claim 5, wherein when generating the steering information, the at least one controller being further capable of generating a graphical representation of the target plane displayed as an overlay anchored to and aligned with the anatomical structure to be cut, and generating another graphical representation of the cutting plane of the saw blade displayed as an overlay anchored to and aligned with the saw blade (i.e., in paragraph 0032 describes the capability to virtually display boundaries and cutting guide paths of Gilhooley).
Examiner Note: Since the controller and steering information are not positively recited in the claim 5, the prior art of record does not need to specifically disclose their particulars. 
Regarding claim 7, the modified Kidd’s surgical system discloses the system of Claim 5, wherein when generating the steering information the at least one controller are further capable of generating a graphical representation a depth of cut made by the saw blade into the anatomical structure being cut (i.e., in paragraph 0032 describes the capability to virtually display boundaries and cutting guide paths of Gilhooley). 

Regarding claim 8, the modified Kidd’s surgical system discloses the system of Claim 2, the tracking system (13, Figure 1, paragraph 0029 of Gilhooley) is capable of determining the pose of the anatomical structure to be cut by the saw blade based on a determination of a pose of tracking markers that are attached to the anatomical structure, and determining a pose of the surgical saw based on a determination of a pose of tracking markers on at least one of the surgical saw and the passive end effector (The tracking system is capable of tracing objects for purposes of displaying their relative positions and orientations to the surgeon and, in some cases, for purposes of controlling manipulation of the cutting tool comparative to the patient’s anatomy of Gilhooley.).
Regarding claim 9, the modified Kidd’s surgical system discloses the system of Claim 2, the tracking system is capable of determining the pose of the anatomical structure to be cut by the saw blade based on a determination of a pose of tracking markers that are attached to the anatomical structure, and capable of determining the range of movement of the saw blade along arcuate paths within the cutting plane while connected to the saw attachment based on counting pulses of light indicated by signaling received from a light pulse detector that senses pulses of light from a tracking ring residing on the rotational disk, the tracking ring capable of generating the pulses of light as the rotational disk is rotated relative to a light source residing on the base arm. (The tracking system is capable of tracing objects for purposes of displaying their 
Regarding 14, Kidd fails to disclose the surgical system of Claim 1 except for wherein a distance that the first location on the rotational disk is spaced apart from the second location on the rotational disk is within a range of at least 1 inch to not greater than 2.5 inches. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the first location on the rotational disk is spaced apart from the second location on the rotational disk is within a range of at least 1 inch to not greater than 2.5 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art (i.e. a manipulator adapted to engage and operate a medical device), discovering the optimum or workable ranges (i.e. the optimal range for the rotational disk to move) involves only routine skill in the art. 
Regarding 15, Kidd fails to disclose the surgical system of Claim 14 except for wherein a distance that the first location on the rotational disk is spaced apart from the second location on the rotational disk is within a range of at least 1.5 inch to not greater than 2 inches. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the first location on the rotational disk is spaced apart from the second location on the rotational disk is within a range of at least 1.5 inch to not greater than 2 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art (i.e. a manipulator adapted to engage and operate a medical device), discovering the optimum or workable ranges 
Regarding 16, Gilhooley discloses a surgical system (10) comprising:
a tracking system (13, Figure 1, paragraph 0029) capable of determining a pose of an anatomical structure to be cut by a saw blade and to determine a range of movement of the saw blade along arcuate paths within a cutting plane (The tracking system is capable of tracing objects for purposes of displaying their relative positions and orientations to the surgeon and, in some cases, for purposes of controlling manipulation of the cutting tool comparative to the patient’s anatomy.)
a surgical robot (10, Figure 1) including
a robot base (22, Figure 1), 
a robot arm (20, Figure1) rotatably connected to the robot base; 
at least one motor (44, Figure 2) operatively connected to move the robot arm relative to the robot base, and at least one controller (32) connected to the at least one motor and capable of performing operations; and
wherein the at least one controller capable of determining a pose of a target plane based on a surgical plan defining where the anatomical structure is to be cut and based on the pose of the anatomical structure and generating steering information based on comparison of the pose of the target plane and the determined range of movement of the saw blade along arcuate paths within the cutting plane, the steering information indicating where the passive end effector needs to be moved to position the cutting plane of the saw blade to be aligned with the target plane and so the saw blade is within the range of movement from the anatomical structure to be cut (paragraph 0030 
Gilhooley fails to disclose a passive end effector including a base configured to attach to an end effector coupler of the robot arm, a rotational disk rotatably connected to the base arm, the rotational disk rotating about a first location on the rotational disk relative to the base arm, and a saw attachment rotatably connected to the rotational disk, the saw attachment rotating about a second location on the rotational disk, the first location on the rotational disk being spaced apart from the second location on the rotational disk, the saw attachment being configured to connect to a surgical saw having a saw blade configured to oscillate for cutting, the saw attachment rotating about the rotational disk and the rotational disk rotating about the base arm to constrain cutting of the saw blade to the range of movement along arcuate paths within the cutting plane.
	However, Kidd discloses a passive end effector (56, Figure 7) including 
a base (60, Figure 6) capable of attaching to an end effector coupler of the robot arm, 
a rotational disk (78, Figure 7) capable of rotatably connecting to a base arm, the rotational disk rotating about a first location on the rotational disk relative to the base arm (see the annotated figure above), and 
a saw attachment (80, Figure 7) rotatably connected to the rotational disk, the saw attachment rotating about a second location on the rotational disk (see the annotated figure above), the first location on the rotational disk being spaced apart from the second location on the rotational disk, the saw attachment capable of connecting to a surgical saw having a saw blade capable of oscillating for cutting, the saw attachment rotating about the rotational disk and the rotational disk rotating about the base arm is 
	Examiner Note: The end effector coupler of a robot arm, surgical robot, surgical saw and saw blade are not positively recited in the claim 16, therefore the prior art of record does not need to specifically disclose those components and its particulars. 
Regarding 17, the modified Gilhooley’s surgical system discloses the
of Claim 16, the at least one controller being further capable of controlling movement of the at least one motor based on the steering information to reposition the passive end effector so the cutting plane of the saw blade becomes aligned with the target plane and the saw blade becomes positioned a distance from the anatomical structure to be cut is within the range of movement of the saw blade provided by rotation of the rotational disk (paragraph 0030 describes motors can control the robotic arm  via the information provided by the controller of Gilhooley).
Examiner Note: Since the controller is not positively recited in claim 16, the prior art of record does not need to specifically disclose the controller and its particulars. 
Regarding 18, the modified Gilhooley’s surgical system discloses the
of Claim 16, the at least one controller is capable of providing the steering information to a display device for display to guide operator movement of the passive end effector so the cutting plane of the saw blade becomes aligned with the target plane and so the saw blade becomes positioned a distance from the anatomical structure to be cut that is within the range of movement of the saw blade provided by rotation of the rotational disk (i.e., since guidance or steering information can be provided on display 18, the .
Examiner Note: Since the controller and steering information are not positively recited in the claim 5, the prior art of record does not need to specifically disclose their particulars. 
Regarding 19, the modified Gilhooley’s surgical system discloses the
of Claim 16, the tracking system is capable of determining the pose of the anatomical structure to be cut by the saw blade based on a determination of a pose of tracking markers that are attached to the anatomical structure, and capable of determining the range of movement of the saw blade along arcuate paths within the cutting plane while connected to the saw attachment based on counting pulses of light indicated by signaling from a light pulse detector that senses pulses of light from a tracking ring residing on the rotational disk, the tracking ring capable of generating the pulses of light as the rotational disk is rotated relative to a light source residing on the base arm (The tracking system is capable of tracing objects for purposes of displaying their relative positions and orientations to the surgeon and, in some cases, for purposes of controlling manipulation of the cutting tool comparative to the patient’s anatomy of Gilhooley).
Regarding 22, Kidd fails to disclose the surgical system of Claim 1 except for wherein a distance that the first location on the rotational disk is spaced apart from the second location on the rotational disk is within a range of at least 1 inch to not greater than 2.5 inches. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the first location on the rotational disk is spaced apart from the second location on the rotational disk is within a range of 
Regarding 23, Kidd fails to disclose the surgical system of Claim 14 except for wherein a distance that the first location on the rotational disk is spaced apart from the second location on the rotational disk is within a range of at least 1.5 inch to not greater than 2 inches. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the first location on the rotational disk is spaced apart from the second location on the rotational disk is within a range of at least 1.5 inch to not greater than 2 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art (i.e. a manipulator adapted to engage and operate a medical device), discovering the optimum or workable ranges (i.e. the optimal range for the rotational disk for movement) involves only routine skill in the art. 
Allowable Subject Matter
Claims 10-12 and 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 10 and 11, none of the prior art of record alone or in combination disclose a light emitting toward the rotational disk and a tracking ring within the rotational disk. Regarding claim 12, none of the prior art of record alone or in combination disclose the rotational disk includes a first sector portion and a second 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA S JONES whose telephone number is (571)270-5963. The examiner can normally be reached on Monday-Friday (8am-4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/Diana Jones/Examiner, Art Unit 3775     
/ZADE COLEY/Primary Examiner, Art Unit 3775